AO 245B (CASDRev. 02118) Judgment in a Criminal Case


                                        UNITED STATES DISTRICT COURT JAN ..                                                    t.
                                                                                                       I         --·
                                           SOUTHERN DISTRICT OF CALIFORNI                                  sou~~.";~;.,:::-   :-··   F c::~;~\::,
                                                                                                           BY                             wc:YIJ'   r
              UNITED STATES OF AMERICA                                     JUDGMENT IN A ~-~n-1~~_.;.,,;.-....
                                   v.                                      (For Offenses Committed On or After November 1, 1987)


                    ADAN DIAZ-DIAZ (1)                                        Case Number:         19CR0006-L

                                                                           ERIK BRUNER
                                                                           Defendant's Attorney
REGISTRATION NO.                   23778479
D -
THE DEFENDANT:
IZI   pleaded guilty to count(s)         ONE (1) OF THE INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                      Count
Title & Section                     Nature of Offense                                                                                Nurnber(s)
18 USC 1544                         MISUSE OF PASSPORT                                                                                    1




     The defendant is sentenced as provided in pages 2 through                       2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                                   dismissed on the motion of the United States.

      Assessment : $100 - WAIVED


      JVTA Assessment*:$

      *Justice for Victims of Trafficking Act of2015, Pub. L No. 114-22.
!XI   No fine                  D Forfeiture pursuant to order filed                                                           , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                                                                                       19CR0006-L
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                ADAN DIAZ-DIAZ (1)                                                       Judgment - Page 2 of 4
CASE NUMBER:              19CR0006-L

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D     at                             A.M.              on
                                                                   ----------------------------------~
       D     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on

 at - - - - - - - - - - - - , with a certified copy of this judgment.



                                                                   UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL




                                                                                                          19CR0006-L
